              Case 1:17-cr-00104-PAE Document 33 Filed 12/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                   WAIVER OF RIGHT TO BE PRESENT
                               -v-                                                 AT CRIMINAL PROCEEDING
WALTER GADDY                           ,                                            17 -CR- 104 (PAE ) ( )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

__X__ Entry of Plea of Guilty or Admission

          I am aware that I have been charged with a violation of supervised release. I have consulted with
          my attorney about those charges. I have decided that I wish to admit a certain specification. I
          understand I have a right to appear before a judge in a courtroom in the Southern District of New
          York to enter my admission and to have my attorney beside me as I do. I am also aware that the
          public health emergency created by the COVID-19 pandemic has interfered with travel and
          restricted access to the federal courthouse. I have discussed these issues with my attorney. By
          signing this document, I wish to advise the court that I willingly give up my right to appear in
          person before the judge to enter an admission. By signing this document, I also wish to advise
          the court that I willingly give up any right I might have to have my attorney next to me as I enter
          my admission so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.


                      WALTER GADDY                             /s/ Walter Gaddy by Amy Gallicchio, Esq.
Date: 12/22/2020 ______________________                        ___________________________
                      Print Name                                       Signature of Defendant



__X__ Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
            Case 1:17-cr-00104-PAE Document 33 Filed 12/23/20 Page 2 of 2



        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


                      WALTER GADDY               /s/ Walter Gaddy by Amy Gallicchio, Esq.
Date: 12/22/2020 ______________________          ___________________________
                      Print Name                         Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

                        Amy Gallicchio                           /s/Amy Gallicchio
Date: 12/22/2020        __________________________               _____________________________
                        Print Name                               Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:
                
                ________________________
                Signature of Judge
                Date:
 December 23, 2020




                                                    2
